

114 S1354 IS: Medicare Patient Access to Hospice Act of 2015
U.S. Senate
2015-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1354IN THE SENATE OF THE UNITED STATESMay 14, 2015Mr. Enzi (for himself and Mr. Carper) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XVIII of the Social Security Act to provide for the recognition of attending
			 physician assistants as attending physicians to serve hospice patients,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Medicare Patient Access to Hospice Act of 2015. 2.Recognition of attending physician assistants as attending physicians to serve hospice patients (a)Recognition of attending physician assistants as attending physicians To serve hospice patients (1)In generalSection 1861(dd)(3)(B) of the Social Security Act (42 U.S.C. 1395x(dd)(3)(B)) is amended—
 (A)by striking or nurse and inserting , the nurse; and (B)by inserting , or the physician assistant (as defined in such subsection) after subsection (aa)(5)).
 (2)Clarification of hospice role of physician assistantsSection 1814(a)(7)(A)(i)(I) of the Social Security Act (42 U.S.C. 1395f(a)(7)(A)(i)(I)) is amended by inserting or a physician assistant after a nurse practitioner.
 (b)Effective dateThe amendments made by this section shall apply to items and services furnished on or after January 1, 2016.